Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not disclose the claimed subject matter of an angle detection device configured to detect a rotation angle of a rotary shaft comprising inverters that invert and output the first output signal and the second output signal, respectively; and difference calculators that calculate a difference between output signals before and after the inversion of the first output signal and a difference between output signals before and after the inversion of the second output signal, the inversion performed by the inverters. as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 7, the closest found prior art does not disclose the claimed subject matter of an angle detection device configured to detect a rotation angle of a rotary shaft comprising  an average calculator configured to calculates an average value of a corrected output signal of the first output signal and a corrected output signal the second output signal which are obtained by the phase corrector; and a comparator configured to compares the average value calculated by the average calculator and a predetermined threshold and outputs a result of the comparison. as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 9, the closest found prior art does not disclose the claimed subject matter of an angle detection device configured to detect a rotation angle of a rotary shaft comprising a storage device configured to store a plurality of output signals whose phases have been corrected by the phase corrector of at least any one of the first output signal and the second output signal, wherein the gain corrector and the phase corrector are configured to perform correction based on an average value of the plurality of output signals stored in the storage device as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 11, the closest found prior art does not disclose the claimed subject matter of an angle detection device configured to detect a rotation angle of a rotary shaft comprising wherein in the gain correction step, the gain of at least any one of the first position sensor and the second position sensor is corrected such that the amplitude of the first output signal is equal to the amplitude of the second output signal at a timing when any one of the amplitude of the first output signal and the amplitude of the second output signal reaches a maximum value, and detecting a noise of at least any one of the first output signal and the second output signal, wherein, in the gain correction step and the phase correction step, an output signal having a higher noise is corrected based on an output signal having a lower noise detected in the noise detection step between the first output signal and the second output signal as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        6/30/2022